Evans, J.
(dissenting). The publication set forth in the petition was libelous per se without innuendo. The innuendo purported to set forth additional meaning or intent in such publication. I think, therefore, that the defendant was entitled to plead the truth of the publication in justification and yet deny the innuendo. Where a defamatory meaning is apparent on the face of the alleged libelous publication, no innuendo is necessary. If pleaded, it may be insisted on by the plaintiff or be ignored and treated as surplusage.
In the case before us, the innuendo could be treated as Surplusage at any stage of the trial or the jury could reject the same upon submission; and yet this would not necessarily defeat plaintiff because his petition set forth a publication libelous per se, regardless of innuendo. The only defense which defendant has is to plead the truth thereof as justification. By the majority opinion he is not permitted to plead such justification unless he confess the innuendo. If the innuendo were essenldgl to the cause of action, a different *693question would be presented. But, where a complete cause of action is shown by the petition in the form of a publication libelous on its face, there is no fair reason why the defendant may not admit the publication and plead the truth in justification and yet disclaim and deny the innuendo. Otherwise there is no escape for the defendant even though the innuendo should prove unfounded.
Odgers lays down the rule as to “Justifying the Innuendo” as follows:
Justifying the Innuendo. Again the plaintiff often attempts by the aid of an innuendo in his statement of claim to give the words a secondary meaning different from that which they would naturally bear. In such a case the defendant may justify the words either with or without the meaning alleged in such innuendo, or he may do both. Watkin v. Hall, L. R. 3 Q. B. 396; (37 L. J. Q. B. 125; 16 W. R. 857; 18 L. T. 561). He may deny that the plaintiff puts the true construction on his words and assert that, , if taken in their natural and ordinary meaning, his words will be found to be true; such a plea involves the justification of every injurious imputation which a jury may think is to be found in the alleged libel. Digby v. Financial News, Ltd. (1907) 1 K. B. at page 507. Or he may boldly allege that the words are true even in the worst signification that can be put upon them. But a defendant may not put a meaning of his own on the words and say that in that sense they are true, for, if he deny that the meaning assigned to his words in the statement of claim is the correct one, he must be content to leave it to the jury at the trial to determine what meaning the words naturally bear. Brembridge v. Latimer, 12 W. R. 878;. (10 L. T. 816). Nor may he plead, £I did not publish precisely the words stated in the claim, but something similar, and that something similar is true in substance and in fact.’ Rassam v. Budge (1893) 1 Q. B. 571; (62 L. J. Q. B. 312). If the defendant pleads simply that the words are true without any reference to the innuendo, he must be prepared at the trial to prove the words true in whatever sense the jury may think it right to put upon them. Ford v. Bray (1894) 11 Times L. R. 32. But, if he pleads in the more qualified form that ‘the words without the said meaning’ are true, he will not *694be allowed at the trial, should the jury deem the said meaning the true one, to turn round and give evidence that the words in that sense are true. (Odgers on Libel and Slander (5th Ed.) pages 188, 189.)
The following excerpts from Words and Phrases, vol. 4, page 3631, is a sufficient indication of the general state of the authorities on this question:
When the new matter stated in an innuendo is not necessary to support the action, it may be rejected as surplusage. Cooper v. Greeley (N. Y.) 1 Denio, 347, 361; Thomas v. Croswell, 7 Johns. (N. Y.) 264, 271 (5 Am. Dec. 269).
The office of an innuendo is to aver the meaning of the language published; but if the common understanding of mankind takes hold of the published words, and at once, without difficulty or doubt, applies a libelous meaning to them, an innuendo is not needed and, if used, may be treated as useless surplusage. Wood v. Boyle, 177 Pa. 620 (35 Atl. 853, 854, 55 Am. St. Rep. 747); Continental Nat. Bank v. Bowdre, 92 Tenn. 723 (23 S. W. 131, 134); Benton v. State, 59 N. J. Law, 551 (36 Atl. 1041, 1043). See, also, Grand v. Dreyfus, 122 Cal. 58 (54 Pac. 389, 390).
“The term ‘innuendo’ is used in the law of slander and libel to designate the averment in the plaintiff’s statement of claim of the construction which he puts upon the alleged libelous words and ‘which he will endeavor to induce the jury to adopt.’ ‘Where a, defamatory meaning is apparent on the face of the libel itself, no innuendo is necessary, though even there the pleader occasionally inserts one to heighten the effect of the words; but where the words prima facie are not actionable an innuendo is essential to that action. It is essential to bring out the latent injurious meaning of the defendant’s words, and such innuendo must distinctly aver that the words bear a specific actionable meaning.’ ”